

115 HRES 165 IH: Expressing the sense of the House of Representatives with respect to polio.
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 165IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Wilson of South Carolina submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Foreign Affairs, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives with respect to polio.
	
 Whereas polio has paralyzed millions and killed untold numbers of others throughout history, yet continues to remain a public health threat in today's world, despite being easily preventable by vaccination;
 Whereas while polio has been eradicated in nearly every country, it remains in 3 countries, Afghanistan, Pakistan, and Nigeria, placing children around the world, including in the United States, at risk;
 Whereas the Global Polio Eradication Initiative, a partnership with Rotary International (by establishing the historic PolioPlus Program), the Centers for Disease Control and Prevention, the World Health Organization, the United Nations Children’s Fund, and the Bill and Melinda Gates Foundation, in collaboration with national governments, exists and seeks to forever end polio as an illness; and
 Whereas the United States has the capacity to act to speed the eradication of polio by assisting in the targeting of its few remaining reservoirs and supporting the efforts of the Global Polio Eradication Initiative around the globe: Now, therefore, be it
	
 That the House of Representatives— (1)expresses serious concern about the public health threat posed by polio;
 (2)implores the United Nations and its component agencies, the private sector, private voluntary organizations, nongovernmental organizations, concerned States, and international financial institutions to act with haste and manifold dedication to eradicate polio by 2018; and
 (3)calls upon the executive branch to provide the necessary human and material resources to end the scourge of polio once and for all, including closely monitoring laboratory stocks of the polio virus.
			